United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3982
                                    ___________

James Logan Clark,                    *
                                      *
          Appellant,                  *
                                      * Appeal from the United States
    v.                                * Tax Court.
                                      *
Commissioner of Internal Revenue,     *   [UNPUBLISHED]
                                      *
          Appellee.                   *
                                 ___________

                           Submitted: April 29, 1999
                               Filed: May 13, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Jame s Logan Clark appeals from the tax court’s1 deficiency determination
upholdin g a deficiency determination by the Commissioner of Internal Revenue,
challengin g the constitutionality of 26 U.S.C. §§ 86, 6013 (1995). Having carefully
reviewe d the record and the parties’ submissions, we agree with the tax court that
neithe r section is unconstitutional . See Rega n v. Taxation With Representation of
Washington, 461 U.S. 540, 547 (1983); Dandridg ev. Williams, 397 U.S. 471, 485
(1970).


      1
          The Honorable Daniel J. Dinan, United States Tax Court Judge.
Accordingly, we affirm the judgment. See 8th Cir. R. 47B.

A true copy.

      Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-